      Case 2:19-cr-00014-MCE Document 127 Filed 01/22/21 Page 1 of 1



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorneys for Defendant
     MARIE ANTOINETTE ALCANTER
6
7
                                IN THE UNITED STATES DISTRICT COURT
8
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                 )   Case No. 2:19-cr-00014-MCE
                                                )
11                    Plaintiff,                )
                                                )   ORDER TO FILE UNDER SEAL
12            vs.                               )   DEFENDANT’S EXHIBITS TO MOTION FOR
                                                )   COMPASSIONATE RELEASE
13    MARIE ANTOINETTE ALCANTER,                )
                                                )
14                    Defendant.                )
                                                )
15                                              )
16
             IS HEREBY ORDERED that the Request to Seal Exhibits B, C, D and F to Marie
17
     Antoinette Alcanter’s Motion for Compassionate Release and her Request to Seal is GRANTED,
18
     so that the private information is not available on the public docket. The Request to Seal and the
19
     Records are to be provided to the Court and opposing counsel.
20
             These documents shall remain under seal until further Order of the Court.
21
             IT IS SO ORDERED.
22
     Dated: January 22, 2021
23
24
25
26
27
28
     Order to Seal Documents                         -1-
